DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a continuation of PCT/JP2017/006701 filed 02/23/2017 and further claims priority to JP 2016-067328 filed 03/30/2016.  
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/24/2018, 06/25/2019, and 01/31/2020 were filed after the U.S. filing date of this application on 09/26/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Please note, that some references in the 12/24/2018 IDS and in the 06/25/2019 IDS have been lined through. Applicant has not provided an English translation or a concise explanation of relevance. If applicant has provided an equivalent document as a translation, applicant may provide a concise explanation of relevance indicating which English documents are equivalent to the non-English 

Drawings
Figure 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a second voltage different from the first voltage is applied”, “applying…the second voltage to the Q switch”, “change the voltage applied to the Q switch…to the second voltage”, 
Claim 1 also recites “at which an intensity of the pulsed laser light periodically changing due to the vibration of the Q switch is maximized in a case where a point in time application of the second voltage to the Q switch is changed”. “In a case where a point in time application of the second voltage to the Q switch is changed” also renders the claim indefinite. It is unclear if applicant is attempting to claim the second voltage changes, the time when the application of the second voltage changes, or a third voltage is applied. For the purpose of this Office Action, the Office will interpret the claim as requiring “the delay time after which the second voltage is applied to the Q switch is set to a time within a period where the vibration of the Q switch continues and at which an intensity of the pulse laser light periodically changing due to the vibration of the Q switch is maximized”. 
Claims 2-12 are indefinite at least based on their dependence from claim 1. 

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is US2014/0376574, US1694661, US5394415, US3694769, and US2015/0207292. 
US2014/0376574 discloses a Q-switched laser device with an electro optic modulator (Fig. 1; Abstract). A first and second voltage are applied to the electro-optic modulator where the second voltage is applied after a delay (Abstract). The purpose of the second voltage is to cause destructive 
US1694661 discloses an electro-optic modulator utilizing vibrations to affect the brightness of light (col. 1). However, US1694661 does not disclose the modulator being used as a q-switch in a laser device. Furthermore, US1694661 does not disclose “the delay time after which the second voltage is applied to the Q switch is set to a time within a period where the vibration of the Q switch continues and at which an intensity of the pulse laser light periodically changing due to the vibration of the Q switch is maximized”.
US5394415 discloses a Q-switched and mode locked laser using an electro-optic modulator (Abstract). A plurality of voltages are applied (Abstract) resulting in an output pulse having periodic vibrations (Figs. 5A and 5B). However, US5394415 does not appear to disclose “the delay time after which the second voltage is applied to the Q switch is set to a time within a period…at which an intensity of the pulse laser light periodically changing due to the vibration of the Q switch is maximized”. 
US3694769 discloses a Q-switched laser using an electro-optic modulator (Abstract). A first voltage causing mechanical strain and a second voltage to counteract the mechanical strain after a delay is applied to the Q-switch in order to maximize the light intensity output from the device (Abstract). US3694769 does not explicitly disclose “the delay time after which the second voltage is applied to the Q switch is set to a time within a period where the vibration of the Q switch continues and at which an intensity of the pulse laser light periodically changing due to the vibration of the Q switch is maximized” and the Office can find no motivation to modify US3694769 to result in the claimed device.
US2015/0207292 discloses a Q-switched and mode locked laser using an electro-optic modulator (Abstract). A first voltage is applied and a second voltage is applied after a delay (Fig. 3B). 
Accordingly, the prior art does not appear to disclose or render obvious “the delay time after which the second voltage is applied to the Q switch is set to a time within a period where the vibration of the Q switch continues and at which an intensity of the pulse laser light periodically changing due to the vibration of the Q switch is maximized”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References cited.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441.  The examiner can normally be reached on Monday to Friday 10am-5pm MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        03/22/2021